Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 10 August 2022, has been entered and the Remarks therein, filed 19 September 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Sweeney et al. in view of Yamada et al., necessitated by Applicants’ amendment received 19 September 2022, specifically, amended claim 11 and new claim 21. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1-12 and 14-21 are pending.
Claims 1-10 and 15-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group I. Election is considered to be an election  without traverse in the reply filed on 08 July 2022 to the Restriction/Election Office Action mailed 23 May 2022.
Claims 11, 12, 14 and 21 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/931,468, 11/06/2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 11, 12, 14 and 21 have the effective filing date of 06 November 2019.

Specification
	The objection to the disclosure, with regard to the Abstract containing unacceptable terminology and typographical/grammatical errors, in the Non-Final Office Action mailed 10 August 2022, is withdrawn in view of Applicants' amendment received 19 September 2022, in which a replacement abstract was submitted.
	However, it is noted that the marked up and clean copies of the abstract (filed within the Applicant Arguments/Remarks Made in an Amendment document (“REM”)) should be filed as separate submissions under Document Type “Abstract” (“ABST”)), so as to be more easily identifiable for incorporation into the final patent document.
	
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 10 August 2022, is withdrawn in view of Applicants' amendment received 19 September 2022, in which an amendment to the specification was filed.

Claim Objections
	The objections to Claims 11-14, in the Non-Final Office Action mailed 10 August 2022, are withdrawn in view of Applicants' amendment received 19 September 2022, in which the cited claims were amended or canceled.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 11 and 12 under 35 U.S.C. §102(a)(1) as being anticipated by Sweeney et al., in the Non-Final Office Action mailed 10 August 2022, is withdrawn in view of Applicants' amendment received 19 September 2022, in which claim 11 was amended. 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 11-14 under 35 U.S.C. §103 as being unpatentable over Sweeney et al. in view of Lee et al., and Li et al., in the Non-Final Office Action mailed 10 August 2022, is withdrawn in view of Applicants' amendment received 19 September 2022, in which new claim 21 was added. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. §103 as being unpatentable over Sweeney et al. ((2018 Aug.) Nature Comm. 9(3368): 1-18) in view of Yamada et al. (International Patent Application Publication No. WO 2018/097166 A1; refer to Yamada et al. (U.S. Patent Application Publication No. 2019/0376146 A1) for pg./para. citations.
It noted that an English machine translation (EngMT) of WO 2018/097166 A1 is also provided as a Non-Patent Literature (NPL) document.
[Sweeney et al. cited in the Non-Final Office Action mailed 10 August 2022.]

Sweeney et al. addresses some of the limitations of claim 11, and the limitations of claim 12.
Sweeney et al. teaches that melanomas exhibit significant transcriptional changes in glycosylation-related genes. Compared with normal human epidermal melanocytes (NHEMs), the glycome gene blueprint revealed that the β1,6-N-acetylglucosaminyltransferase, GCNT2, is downregulated in melanomas (pg. 2, column 1, para. 3). Furthermore, data mining of publicly available datasets from three independent clinical cohorts, consistently confirmed lower GCNT2 mRNA levels in clinical melanoma specimens compared to normal melanocytes (pg. 2, column 2, para. 2). 
Regarding claims 11 and 12, Sweeney et al. shows that the knockdown of GCNT2 significantly enhanced melanoma xenograft growth and three-dimensional colony formation and survival, whereas enforced expression of GCNT2 significantly decreased melanoma xenograft growth, and inhibited three-dimensional colony formation and survival (pg. 2, column 1, para. 3). Staining a panel of clinical specimens revealed that GCNT2 expression is downregulated as melanomas progress from a normal to a malignant and metastatic state (Fig. 3a-e) (pg. 2, column 2, last para. thru pg. 3, columns 1-2; and pg. 5, Fig. 3 (legend on pg. 6)). To generate GCNT2 OE (overexpressing) cell variants full length, human GCNT2 cDNA was amplified, digested and ligated into the retroviral plasmid, pLNCX2.  Sequences were validated using human GCNT2 cloning primers. Empty vectors were used as controls. Human A375 melanoma cells were infected with filtered retroviral supernatant (pg. 14, column 2, para. 3). Overexpression of GCNT2/I-branched glycans decreased melanoma tumor xenograft growth and tumor mass compared to control cells (Fig. 4c,d) (pg. 6, column 1, para. 1; and pg. 7, Fig. 4 [Claim 11- A method for slowing the growth of melanoma cells, the method comprising contacting the melanoma cells with a composition comprising: 1) a nucleic acid sequence that encodes β-1,6 N-acetylglucosaminyltransferase (GCNT2), 2) an amino acid sequence of GCNT2, and/or 3) a vector comprising a nucleic acid sequence that encodes GCNT2] [Claim 12- the melanoma cells have reduced expression levels of GCNT2 prior to contacting the composition]).
Sweeney et al. does not show: 1) the melanoma cells are resistant to one or more immune checkpoint inhibitors (ICIs) [Claim 11]; 2) the one or more ICIs are selected from antibodies to, minimally, programmed cell death protein (PD-1) [Claim 14]; and 3) the method further comprises contacting the melanoma cells with one or more ICIs [Claim 21].

Yamada et al. addresses some of the limitations of claim 11, and the limitations of claims 14 and 21.
Regarding claim 11, Yamada et al. shows that in order to predict the sensitivity of a cancer or a tumor of a subject to a treatment with a PD-1 immune checkpoint inhibitor, the expression level of any one gene selected from a group which includes, minimally, GCNT2 is measured (pg. 7, para. [0129] [nexus to Sweeney et al.] [contact melanoma cells with GCNT2]). In order to predict the sensitivity of a cancer or a tumor of a subject to a treatment with a PD-1 immune checkpoint inhibitor, the expression level of a GCNT2 gene is measured (pg. 7, para. [0138]). Figure 9D shows the relationship between the expression level of a GCNT2 gene in cancers and the sensitivity of the cancers to a treatment with an anti PD-1 antibody serving as an immune checkpoint inhibitor (pg. 4, para. [0095]). Figure 9D shows that the expression of GCNT2 is higher in responder (positive) patients than in non-responder (negative) patients (Fig. 9D [Claim 11- the melanoma cells are resistant to one or more immune checkpoint inhibitors (ICIs)] [i.e., non-responder patients]).

That is, Yamada et al. shows that patients or subjects with higher levels of GCNT2 expression respond better to PD-1 treatment (as “responders”) than those patients with lower levels of GCNT2 expression (as “non-responders”). 

Compare to Applicant’s Figure 4A and 4B in which the expression of GCNT2 is lower in non-responders than in responders (Fig. 4A and 4B). Applicant’s specification recites: “As shown in Fig. 4, patients with higher levels of GCNT2 corresponded with Immune Checkpoint Inhibitor (ICI) therapy Responders, whereas patients with lower levels of GCNT2 corresponded with ICI Nonresponders to ICI therapy. Thus, higher GCNT2 expression in patients corresponds with a better outcome or response to immune checkpoint therapy” (originally-filed specification, pg. 39, lines 28-30 thru pg. 40, lines 1-3, Example 2).

Regarding claims 14 and 21, Yamada et al. shows a method for predicting the sensitivity of a cancer to a treatment with a PD-1 immune checkpoint inhibitor and a gene signature for use in the method (pg. 1, para. [0007]). The method according to any of the described inventions, comprises treatment with a PD-1 immune checkpoint inhibitor, which is administration of an anti PD-1 antibody or an anti PD-L1 antibody (pg. 1, para. [0018]). Examples of the cancer or the tumor include, but are not particularly limited to, malignant melanoma (pg. 6, para. [0123] [Claim 14- the one or more ICIs are selected from antibodies which include, minimally, programmed cell death protein (PD-1)] [Claim 21- the method further comprises contacting the melanoma cells with one or more ICIs] [nexus to Sweeney et al.] [treating melanoma cells, e.g. by slowing their growth]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for slowing the growth of melanoma cells, the method comprising contacting the melanoma cells with a composition comprising GCNT2, as shown by Sweeney et al., by: 1) contacting  melanoma cells which are resistant to one or more immune checkpoint inhibitors (ICIs) [Claim 11], specifically PD-1 (PD-1) [Claim 14]; and 2) contacting the melanoma cells with one or more ICIs [Claim 21], with a reasonable expectation of success, because Yamada et al. shows that cancer sensitivity (including melanoma) to an ICI can be determined by measuring the expression level of GCNT2, and Sweeney et al. shows that the expression level of GCNT2 was inversely related to melanoma tumor growth (MPEP 2143 (I)(G)). That is, overexpression of GCNT2 (and its I-branched glycans) decreased melanoma tumor xenograft growth and tumor mass.
That is, Yamada et al. teaches that determining whether a cancer, such as melanoma, is sensitive (or not) to PD-1 can be accomplished by measuring the expression level of GCNT2. Therefore, by determining which melanoma cells are resistant to any specific ICI would facilitate the selection of a cancer therapy that would be effective in slowing the growth of said melanoma cells; i.e., would be effective in treating the cancer.
One of ordinary skill in the art would have been motivated to have made that modification, because the incorporation of GCNT2 into a method for slowing the growth of melanoma cells would have the following effect: 1) the direct contact of GCNT2 with melanoma cells would decrease melanoma tumor xenograft growth and tumor mass, as shown by Sweeney et al.; and 2) by applying the method shown by Yamada et al., one of ordinary skill in the art could select an ICI that melanoma cells would respond to therapeutically; i.e., by determining the expression level of GCNT2 in melanoma cells prior to therapy administration.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 9-10, filed 19 September 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 11 was amended, and new claim 21 was added.

1. Applicant remarks (pg. 9, para. 6 thru pg. 10, para. 3) that Sweeney et al. teaches that downregulation of GCNT2, instead of  "expression of GCNT2," in melanomas leads to a loss of asparagine(N)-linked I-branched glycans and the synthesis of poly-N-acetyllactosamine (i-linear) glycans (see, e.g., page 2, column 1, paragraph 3). Thus, expression of GCNT2 would lead to the opposite result, i.e., a gain of asparagine(N)linked I-branched glycans and the loss of poly-N-acetyllactosamine (i-linear) glycans. As a result, GCNT2 is not a deglycosylating agent, as noted in the Office Action. Rather, GCNT2 promotes the synthesis of N-linked I-branched glycans (see, e.g., Figure 2A of the instant application and Figure 2 of Sweeney et al.). Lee et al. teach that N-linked glycosylation of PD-L1 impedes its detection by anti-PD-L1 antibodies. One skilled in the art would understand that contacting the melanoma cells with GCNT2 would impede the detection of PD-L1 by antiPD-L1 antibodies even more because the expression of GCNT2 increases the synthesis of N-linked glycosylation of PD-L1, as disclosed by Sweeney et al.
However, this argument is moot because Lee et al. is not cited in this Office Action, and the newly-cited reference of Yamada et al. provides the motivation for determining levels of GCNT2 in melanoma cells, which is shown by Sweeney et al. and Yamada et al., regardless of the purported interpretation of GCNT2 activity, as taught by Sweeney et al.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651        


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651